Citation Nr: 1308363	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  07-02 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a right inguinal hernia repair, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for a kidney disorder, diagnosed as recurrent urinary tract infections, to include as secondary to the service-connected disability of residuals of a shell fragment wound to the abdomen, to include post-operative scars, a laceration of the left kidney, and injuries to the pancreas and colon.

3.  Entitlement to service connection for a prostate disorder, to include benign prostatic hypertrophy, to include as due to exposure to herbicides.

4.  Entitlement to service connection for a bladder disorder, to include a bladder tumor, to include as secondary to the service-connected disability of residuals of a shell fragment wound to the abdomen, to include post-operative scars, a laceration of the left kidney, and injuries to the pancreas and colon.

5.  Entitlement to service connection for a colon disorder, to include sigmoid diverticulosis, internal hemorrhoids, and history of polyps, to include as secondary to the service-connected disability of residuals of a shell fragment wound to the abdomen, to include post-operative scars, a laceration of the left kidney, and injuries to the pancreas and colon. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In December 2009 and November 2011, the Board remanded the claims for further development.

The medical evidence shows diagnoses of a bladder tumor and a history of polyps.  Although these disorders were not listed as part of the issues on appeal in the prior remands, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board must consider these disorders as part of the issues on appeal.

In a September 2012 rating decision, the Appeals Management Center granted service connection for bilateral leg cramps and in essence readjudicated the issues of increased ratings for residuals of shrapnel wounds of the buttocks and upper thighs with consideration of the grant of service connection for bilateral leg cramps.  Neither the Veteran nor his representative has expressed disagreement with the adjudication in the September 2012 rating decision.  Therefore, that issue is no longer in appellate status.

In light of the above, the issues are as stated on the title page.

The issue of entitlement to service connection for varicose veins of the left lower extremity as secondary to the service-connected disabilities of shell fragment wounds to the left buttock, left upper thigh, and the middle third of the left leg has been raised by the medical evidence of record and the Veteran has explicitly raised the issue of entitlement to service connection for skin cancer, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bladder and colon disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence shows that there is no nexus between the current residuals of a right inguinal hernia repair and service, and that the current residuals of a right inguinal hernia repair were not caused or aggravated by a service-connected disability.

2.  The evidence is in equipoise as to whether the recurrent urinary tract infections began in active service.

3.  The preponderance of competent and credible evidence shows no nexus between a current diagnosis of benign prostatic hypertrophy and service, to include in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  A right inguinal hernia was not incurred in or aggravated by active service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2001 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).

2.  With resolution of reasonable doubt in the Veteran's favor, recurrent urinary tract infections were incurred in active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  Benign prostatic hypertrophy was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February, March, and June 2006, January 2010 (which was pursuant to the December 2009 Board remand), and January 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the March 2006 letter, VA notified the appellant of how VA determines the disability rating and effective date.  The claims were most recently readjudicated in a September 2012 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service treatment records and some VA treatment records and afforded the appellant a VA examination.  Pursuant to the December 2009 remand, the AMC obtained additional VA treatment records.  Pursuant to the November 2011 remand, the AMC afforded the Veteran a VA examination with medical opinions.  With respect to the claims denied herein, the Board finds that the opinion is adequate to satisfy VA's duty to assist in that it was based on a thorough review of the record, consideration of the Veteran's contentions, and is supported by rationale.

In light of the above, the AMC complied with the directives of the Board remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Residuals of a right inguinal hernia repair

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Veteran is claiming his right inguinal hernia is secondary to straining on the right side of his body due to lack of use of his left upper extremity resulting from his service-connected residuals of a shell fragment wound to the left hand with amputation of the left little finger with a metacarpal resection and incomplete paralysis of the left ulnar and median nerves.  His other relevant service-connected disability is residuals of a shell fragment wound to the abdomen, to include post-operative scars, a laceration of the left kidney, and injuries to the pancreas and colon.

The Board has reviewed all service treatment records, all VA and private treatment records, and the VA examination reports.  These records do not include any opinion linking the appellant's residuals of a right inguinal hernia repair to service, to include the two above-mentioned service-connected disabilities.  These records do not reveal any competent evidence of a right inguinal hernia during service.

Significantly, no service treatment record contains a diagnosis of a right inguinal hernia.  In particular, an inguinal hernia was not diagnosed during the in-service hospitalization following the shell fragment wound injuries nor was an inguinal hernia diagnosed during the medical board.  The genitourinary system was normal at the February 1970 physical board examination, and an inguinal hernia was not diagnosed.  The November 2003 VA treatment records reflect that the Veteran first noticed a bulge in the right groin incidentally in July 2003.   

The December 2011 VA examiner opined that it is not as likely as not that right inguinal hernia is secondary to or aggravated by military service, to include being secondary to or aggravated by the in-service shrapnel wounds.  The examiner provided a basis for the opinion.  The doctor noted that the November 2003 operative report reflects that the hernia was a direct type of hernia.  The physician indicated that the relationship of straining to the development of an inguinal hernia is unclear and that type and degree of strain produced by the increased use of one side of the body would not lead to a force sufficient to result in an inguinal hernia.  The examiner stated that if the hernia were secondary to another activity while in the military service, he would have expected presentation to have been shortly following military service, not over 30 years later.

The Veteran is not claiming that he has had hernia symptomatology since active service.  Instead, his October 2006 notice of disagreement reflects that he is attributing his right inguinal hernia to putting extra strain on his right side due to his damaged left arm and hand.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Board ultimately places far more weight on the VA medical opinion regarding the degree to which his service-connected injuries caused or aggravated the inguinal hernia than on the Veteran's assertions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to address complex medical questions). 

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that his residuals of a right inguinal hernia repair is related to service, to include a service-connected disability.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

A kidney disorder, diagnosed as recurrent urinary tract infections

Additional governing law and regulations

Certain chronic disabilities, such as nephritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).


Analysis

The Veteran suffered shell fragment wounds in service resulting in a lacerated kidney.  During the hospitalization in October 1969, a Foley catheter drainage bag was used to drain urine.  In July 1970, just four months after separation from active service, he was hospitalized for his first urinary tract infection, which was diagnosed as pyelonephritis.  The December 2011 VA examiner diagnosed recurrent urinary tract infections.

The December 2011 VA examiner opined that the recurrent urinary tract infections are likely due to urine stasis or flow obstruction unrelated to military service or injuries sustained therein.  The examiner indicated that the contusion of the lower pole of the left kidney reported in the October 27, 1969, operative note does not appear to have resulted in significant functional or anatomic damage to the organ as evidenced by later radiographic studies of the kidneys.  The examiner added that there were no other reported injuries to the urinary tract related to the blast injury sustained in combat and the wounds sustained would not lead to anatomic or physiologic aggravation of urinary stasis or outflow obstruction.  

Here, the the examiner thoroughly addressed the likelihood of a relationship between the kidney contusion and the claimed recurrent urinary tract infections.  The examiner also acknowledged that the Veteran had been treated for urinary tract infections since the 1970's.  However, the examiner did not discuss the fact that the Veteran had a catheter inserted during service or address the likelihood that the recurrent urinary tract infections had their onset during service, regardless of their etiology, given that they first diagnosed four months after service.  Given the nature of the Veteran's treatment received in service for such injuries, and that the recurrent urinary tract infections were first diagnosed in such extremely close proximity to such injuries and treatment, the Board finds that the evidence is equipoise as to whether the recurrent urinary tract infections began in active service.  Thus, service connection is in order.  38 U.S.C.A. §§ 1110, 5107.

Given that the Board has granted service connection for recurrent urinary tract infections on a direct basis, the Board does not have to address whether service connection for the disability on a presumptive basis or a secondary basis is warranted.

A prostate condition, to include benign prostatic hypertrophy

Additional governing law and regulations

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).
 
To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to herbicide agents shall be the last date on which he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).
 
If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases includes prostate cancer but not benign prostatic hypertrophy.  38 C.F.R. § 3.309(e).  
 
Finally, even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F..3d 1039 (Fed. Cir. 1994).

Analysis
 
The Veteran's service records confirm that he served in the Republic of Vietnam.  Hence, the Board presumes that the Veteran was exposed to herbicides in service.  
 
The Board has reviewed all service treatment records, all VA and private treatment records, and the VA examination reports.  These records do not include a diagnosis of prostate cancer.  Various prostate biopsies were normal.

The Veteran is not claiming that he has prostate cancer.  Instead, he is asserting that he might eventually develop prostate cancer because of his rising prostate-specific antigen (PSA) levels for which he has had to undergone prostate biopsies to rule out prostate cancer.  Should the Veteran develop prostate cancer in the future, he may file a claim of entitlement to service connection for prostate cancer at that time.

These records do show a diagnosis of benign prostatic hypertrophy.  These records, however, do not include any opinion linking the benign prostatic hypertrophy to service, to include due to exposure to herbicides, and these records do not reveal any competent evidence of a chronic prostate disorder during active duty.  Significantly, a prostate disorder was not diagnosed during the in-service hospitalization following the shell fragment wound injuries nor was a prostate disorder diagnosed during the medical board.  The genitourinary system was normal at the February 1970 physical board examination, and a prostate disorder was not diagnosed.  The December 2011 VA examiner noted that benign prostate hypertrophy is found in 40 to 50 percent of men 50 to 60 years old and that it is uncommon in men in their twenties.  The examiner added that there was no evidence in the service treatment records of symptoms related to benign prostatic hypertrophy and that there was no evidence of the reported symptoms related to the benign prostate hypertrophy until many years after service.  The examiner indicated that there was no established link between benign prostate hypertrophy and herbicide exposure.

The Veteran is not claiming that he has had symptoms of benign prostate hypertrophy since service.  He has, however, had symptoms of recurrent urinary tract infections since July 1970, and that service connection has been awarded for such herein.  In this regard, the Board has considered that a January 2008 VA treatment record showed that the appellant developed a urinary tract infection in the past due to an enlarged prostate.  However, the Board notes that the urinary tract infection that occurred in July 1970 was not in any way attributed to an enlarged prostate and the overall evidence strongly supports the conclusion that benign hypertrophy first manifested several decades after service, even though he did have recurring urinary tract infections prior to that time.  Most importantly, the December 2011 VA examiner specifically noted that urinary tract infections had been present since the 1970's, but nevertheless concluded that benign prostatic hypertrophy was first diagnosed in 2006 and that the reported symptoms related to benign prostatic hypertrophy began many years after active service.  The Board places great weight on the December 2011 VA examiner's statement on when the prostate-related symptoms began because he reviewed the claims file and was aware of the complete history of the prostate disorder.

In an April 2008 statement, the Veteran related his prostate disorder to active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between his benign prostatic hypertrophy and his military service, to include herbicide exposure or shell fragment wounds sustained therein, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that his benign prostatic hypertrophy is related to service, to include a service-connected disability.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to service connection for residuals of a right inguinal hernia repair, to include as secondary to service-connected disabilities, is denied.

Entitlement to service connection for a kidney disorder, diagnosed as recurrent urinary tract infections, is granted.

Entitlement to service connection for a prostate disorder, to include benign prostatic hypertrophy, to include as due to exposure to herbicides, is denied.


REMAND

The medical evidence shows diagnoses of a bladder tumor and a history of polyps.  The December 2011 VA examiner noted the diagnosis of a bladder tumor diagnosed as papillary urothelial neoplasm of low malignant potential, but he did not specifically address whether this disorder is related to active service or secondary to the shrapnel wounds in the abdomen.  A March 2006 VA colonoscopy report reflects that the Veteran had a polyp removed and that he had a history of a previous polyp.  While the December 2011 VA examiner addressed a relationship between the sigmoid diverticulosis and service, to include the shrapnel wounds in the abdomen, the examiner did not address whether the history of polyps or the internal hemorrhoids were related to service, to include the shrapnel wounds in the abdomen.  In light of the above, an addendum to the December 2011 VA examination report is necessary.


Accordingly, the case is REMANDED for the following action:
 
1.  The AMC should arrange for the claims folder to be made available to the December 2011 VA examiner.  The AMC should not schedule the Veteran for a physical examination.  The examiner should address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the bladder tumor diagnosed as papillary urothelial neoplasm of low malignant potential, internal hemorrhoids, or colon polyps are related to service, to include any injuries sustained therein or any symptoms experienced therein?

b)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the bladder tumor diagnosed as papillary urothelial neoplasm of low malignant potential, internal hemorrhoids, or colon polyps has been caused or aggravated (that is, permanently worsened) by the service-connected residuals of his shrapnel wounds to the abdomen beyond natural progression.  If aggravation is found, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

If the December 2011 VA examiner is unavailable, the AMC should arrange for the claims folder to be made available to another appropriate medical professional, and that medical professional must address the questions presented above.

2.  After the development requested is completed, the AMC should review the medical opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the medical opinion is deficient in any manner, the AMC must implement corrective procedures at once.

3.  Thereafter, the AMC should readjudicate the claims of entitlement to service connection for bladder and colon disorders.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


